Exhibit 10.5

Schedule of Omitted Documents

of Strategic Storage Trust II, Inc.

The following Partial Assignments of Purchase and Sale Agreement have not been
filed as an exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K;
these documents are substantially identical in all material respects, except as
noted below, to Exhibit 10.2 to this Form 8-K:

 

1. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 3937 Santa Rosa AVE, LLC for the assignment of
3937 Santa Rosa Ave

 

2. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 1571 W Foothill BLVD, LLC for the assignment of
1571 W Foothill Blvd

 

3. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 580 E Lambert RD, LLC for the assignment of 580 E
Lambert Rd

 

4. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 4200 Westminster AVE, LLC, for the assignment of
4200 Westminster Ave

 

5. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 8920 Federal BLVD, LLC, for the assignment of 8920
Federal Blvd

 

6. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 1401 Enterprise ST, LLC for the assignment of 1401
Enterprise St

 

7. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 3860 Benatar WAY, LLC for the assignment of 3860
Benetar Way

 

8. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 2234 Arrow HWY, LLC for the assignment of 2234
Arrow Hwy

 

9. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 3757 Norwood DR, LLC for the assignment of 3757
Norwood Dr

 

10. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 6667 Van Buren BLVD, LLC for the assignment of
6667 Van Buren Blvd

 

11. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 2998 Rockville RD, LLC for the assignment of 2998
Rockville Rd

 

12. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 435 Airport BLVD, LLC for the assignment of 435
Airport Blvd

 

13. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 7611 Talbert AVE, LLC for the assignment of 7611
Talbert Avenue

 

14. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 517 N 8th ST, LLC for the assignment of 517 N. 8th
Street



--------------------------------------------------------------------------------

15. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 10919 Evergreen WAY, LLC for the assignment of
10919 Evergreen Way

 

16. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 404 Potrero Grande DR, LLC for the assignment of
404 Potrero Grande

 

17. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 4747 W Cal Sag RD, LLC for the assignment of 4747
W Calumet-Sag Road

 

18. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 4100 Forestville RD, LLC for the assignment of
4100 Forestville Rd

 

19. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 262 E Maple RD, LLC for the assignment of 262 E.
Maple Road

 

20. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 27203 Groesbeck HWY, LLC for the assignment of
27203 Groesbeck Hwy

 

21. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 24623 Ryan RD, LLC for the assignment of 24623
Ryan Road

 

22. Partial Assignment or Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 240 W Army Trail RD, LLC for the assignment of 240
W. Army Trail Road

 

23. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 4233 US 130, LLC for the assignment of 4233 Route
130 South

 

24. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 42557 Van Dyke AVE, LLC for the assignment of
42557 Van Dyke Avenue

 

25. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 10231 S Colima RD, LLC for the assignment of 10231
S. Colima Rd.

The following Partial Assignments of Purchase and Sale Agreement have not been
filed as an exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K;
these documents are substantially identical in all material respects, except as
noted below, to Exhibit 10.4 to this Form 8-K:

 

1. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 150 Airport BLVD, LLC for the assignment of 140
and 150 Airport Blvd.

 

2. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 4630 Duck Pond RD, LLC for the assignment of 4630
Duck Pond Rd.

 

3. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 120 Centrewest CT, LLC for the assignment of 120
Centrewest Ct.

 

4. Partial Assignment of Purchase and Sale Agreement between Strategic Storage
Opportunities, LLC and SST II 338 Jesse ST, LLC for the assignment of 338 Jesse
St.